            Case 2:17-cr-00405-JCM-VCF Document 57 Filed 05/10/19 Page 1 of 3



 1   DAN M. WINDER, ESQ.
     Nevada State Bar No. 001569
 2   ARNOLD WEINSTOCK, ESQ.
     Nevada State Bar No. 000810
 3   LAW OFFICE OF DAN M. WINDER, P.C.
     3507 W. Charleston Blvd.
 4   Las Vegas, NV 89102
     Telephone: (702) 474-0523
 5   Facsimile: (702) 474-0631
     winderdanatty@aol.com
 6   Attorneys for Defendant
 7                               UNITED STATES DISTRICT COURT

 8
                                           DISTRICT OF NEVADA

 9
     UNITED STATES OF AMERICA,
10
                                   Plaintiff,
11

12
     vs.

13   JERRY L. EDWARDS,                                    Case No: 2:17-cr-000405-JCM-VCF-1

14                                 Defendant.             Dept No. II
15

16

17

18

19                 STIPULATION AND ORDER TO CONTINUE SENTENCING
20

21
       IT IS HEREBY STIPULATED AND AGREED, by and between REBECCA CLINTON,

22   ESQ., Assistant United States Attorney, counsel for the United States of America, and DAN M.

23   WINDER, ESQ., counsel for JERRY L. EDWARDS, the DEFENDANT, that the sentencing
24
     currently scheduled for May 17, 2019 at 10:00 am, be vacated and set to a time convenient for the
25
     Court, but no earlier than 30 days.
26
            All parties agree to the continuance.
27

28                                                  Page 1 of 3
            Case 2:17-cr-00405-JCM-VCF Document 57 Filed 05/10/19 Page 2 of 3



 1          Additionally, denial of this request for continuance could result in a miscarriage of justice.
 2   This is the second request to extend sentencing.
 3
            DATED this the 9th day of May, 2019.
 4

 5
              /s/ Rebecca Clinton, Esq.                       /s/ Dan M. Winder, Esq.
 6          REBECCA CLINTON, ESQ.                           DAN M. WINDER, ESQ.
            U.S. Attorney
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28                                                Page 2 of 3
            Case 2:17-cr-00405-JCM-VCF Document 57 Filed 05/10/19 Page 3 of 3



 1   DAN M. WINDER, ESQ.
     Nevada State Bar No. 001569
 2   ARNOLD WEINSTOCK, ESQ.
     Nevada State Bar No. 000810
 3   LAW OFFICE OF DAN M. WINDER, P.C.
     3507 W. Charleston Blvd.
 4   Las Vegas, NV 89102
     Telephone: (702) 474-0523
 5   Facsimile: (702) 474-0631
     winderdanatty@aol.com
 6   Attorneys for Defendant
 7                               UNITED STATES DISTRICT COURT

 8
                                        DISTRICT OF NEVADA

 9
     UNITED STATES OF AMERICA,
10
                                   Plaintiff,
11

12
     vs.

13   JERRY L. EDWARDS,                                 Case No: 2:17-cr-000405-JCM-VCF-1

14                                 Defendant.          Dept No. II
15

16

17

18

19
                                                  ORDER
20
            IT IS ORDERED that the sentencing hearing currently scheduled for Friday, May 17, 2019
21
     at 10:00 a.m., be vacated and continued to June 19, 2019, at the hour of 10:30 a.m.
22

23

24                        May__________
                    Dated this 10, 2019. day of May, 2019.

25

26                                                               ______________________________
                                                                 Honorable Judge James C. Mahan
27

28                                                Page 3 of 3
